UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
JUAN CARLOS ALVARADO and ALBERTO                                     Case No.: 1:18-cv-08650
TETLAMATZI, individually and on behalf of
others similarly situated,                                           ANSWER WITH
                                     Plaintiffs,                     AFFIRMATIVE
                   -against-                                         DEFENSES

NEW RAMS DELI PLUS INC. (D/B/A NEW
RAM'S DELI PLUS), RAMS DELI PLUS INC.
(D/B/A NEW RAM'S DELI PLUS), WAHEEB
AL-FAHAD, ENEES SALEM (A/K/A ALLI),
and MAHEDI AWATH,
                                     Defendants.
-----------------------------------------------------------------X

        Defendants New Rams Deli Plus Inc. (d/b/a New Ram's Deli Plus), Rams Deli Plus Inc.

(D/B/A New Ram's Deli Plus), Waheeb Al-Fahad, Enees Salem (a/k/a Alli), and Mahedi Awath,

(collectively, the “Defendants”), by and through their undersigned attorneys, Levin-Epstein &

Associates, P.C., as and for their answer and affirmative defenses to the first amended complaint,

dated September 21, 2018, (the “Complaint”) of Juan Carlos Alvarado and Alberto Tetlamatzi

(together, the “Plaintiff”), hereby admit, deny and allege as follows:

                                          NATURE OF ACTION

        1.       Defendants deny the allegations contained in paragraph “1” of the Complaint.

        2.       Defendants deny the allegations contained in paragraph “2” of the Complaint.

        3.       Defendants deny the allegations contained in paragraph “3” of the Complaint.

        4.       Defendants admit the allegations contained in paragraph “4” of the Complaint

insofar as Plaintiff performed services for Defendants.

        5.       Defendants deny the allegations contained in paragraph “5” of the Complaint.

        6.       Defendants deny the allegations contained in paragraph “6” of the Complaint.

        7.       Defendants deny the allegations contained in paragraph “7” of the Complaint.
       8.      Defendants deny the allegations contained in paragraph “8” of the Complaint.

       9.      Defendants deny the allegations contained in paragraph “9” of the Complaint.

       10.     No response is required to the statement set forth in paragraph “10”

       11.     No response is required to the statement set forth in paragraph “11”

                                JURISDICTION AND VENUE

       12.     The allegations contained in paragraph “12” of the Complaint set forth legal

conclusions for which no response is required.

       13.     The allegations contained in paragraph “13” of the Complaint set forth legal

conclusions for which no response is required.

                                            PARTIES

                                            Plaintiffs

       14.     Defendants deny knowledge or information sufficient to form a belief as to the truth

of the allegations set forth in paragraph “14” of the Complaint.

       15.     Defendants deny the allegations contained in paragraph “15” of the Complaint.

       16.     Defendants deny knowledge or information sufficient to form a belief as to the truth

of the allegations set forth in paragraph “16” of the Complaint.

       17.     Defendants deny the allegations contained in paragraph “17” of the Complaint.

                                           Defendants

       18.     Defendants deny the allegations contained in paragraph “18” of the Complaint.

       19.     Defendants deny the allegations contained in paragraph “19” of the Complaint.

       20.     Defendants deny the allegations contained in paragraph “20” of the Complaint.

       21.     Defendants admit the allegations contained in paragraph “21” of the Complaint

insofar as Defendant Waleed M. Slaem is an individual engaging (or who has engaged) in business
in this judicial district. Defendants deny the remainder of the allegations contained in paragraph

“21” of the Complaint.

       22.     Defendants admit the allegations contained in paragraph “21” of the Complaint

insofar as Defendant Anice Salem (a/k/a Alli) is an individual engaging (or who has engaged) in

business in this judicial district. Defendants deny the remainder of the allegations contained in

paragraph “22” of the Complaint.

       23.     Defendants admit the allegations contained in paragraph “21” of the Complaint

insofar as Defendant Mahedi Awua is an individual engaging (or who has engaged) in business in

this judicial district. Defendants deny the remainder of the allegations contained in paragraph “21”

of the Complaint.

                                  FACTUAL ALLEGATIONS

                             Defendants Constitute Joint Employers

       24.     Defendants deny the allegations contained in paragraph “21” of the Complaint.

       25.     Defendants deny the allegations contained in paragraph “22” of the Complaint.

       26.     The allegations contained in paragraph “26” of the Complaint set forth legal

conclusions for which no response is required.

       27.     Defendants deny the allegations contained in paragraph “27” of the Complaint.

       28.     Defendants deny the allegations contained in paragraph “28” of the Complaint.

       29.     The allegations contained in paragraph “29” of the Complaint set forth legal

conclusions for which no response is required.

       30.     Defendants deny the allegations contained in paragraph “30” of the Complaint.

       31.     Defendants deny the allegations contained in paragraph “31” of the Complaint.

       32.     Defendants deny the allegations contained in paragraph “32” of the Complaint.
       33.     Defendants deny the allegations contained in paragraph “33” of the Complaint.

                                       Individual Plaintiffs

       34.     Defendants admit the allegations contained in paragraph “34” of the Complaint

insofar as Plaintiffs performed services for Defendants.

                                 Plaintiff Juan Carlos Alvarado

       35.     Defendants deny the allegations contained in paragraph “35” of the Complaint.

       36.     Defendants admit the allegations contained in paragraph “36” of the Complaint.

       37.     Defendants deny the allegations contained in paragraph “37” of the Complaint.

       38.     Defendants deny the allegations contained in paragraph “38” of the Complaint.

       39.     Defendants deny the allegations contained in paragraph “39” of the Complaint.

       40.     Defendants deny the allegations contained in paragraph “40” of the Complaint.

       41.     Defendants deny the allegations contained in paragraph “41” of the Complaint.

       42.     Defendants deny the allegations contained in paragraph “42” of the Complaint.

       43.     Defendants deny the allegations contained in paragraph “43” of the Complaint.

       44.     Defendants deny the allegations contained in paragraph “44” of the Complaint.

       45.     Defendants deny the allegations contained in paragraph “45” of the Complaint.

       46.     Defendants deny the allegations contained in paragraph “46” of the Complaint.

       47.     Defendants deny the allegations contained in paragraph “47” of the Complaint.

       48.     Defendants deny the allegations contained in paragraph “48” of the Complaint.

       49.     Defendants deny the allegations contained in paragraph “49” of the Complaint.

       50.     Defendants deny the allegations contained in paragraph “50” of the Complaint.

       51.     Defendants deny the allegations contained in paragraph “51” of the Complaint.

       52.     Defendants deny the allegations contained in paragraph “52” of the Complaint.
53.   Defendants deny the allegations contained in paragraph “53” of the Complaint.

54.   Defendants deny the allegations contained in paragraph “54” of the Complaint.

55.   Defendants deny the allegations contained in paragraph “55” of the Complaint.

56.   Defendants deny the allegations contained in paragraph “56” of the Complaint.

57.   Defendants deny the allegations contained in paragraph “57” of the Complaint.

58.   Defendants deny the allegations contained in paragraph “58” of the Complaint.

59.   Defendants deny the allegations contained in paragraph “59” of the Complaint.

60.   Defendants deny the allegations contained in paragraph “60” of the Complaint.

61.   Defendants deny the allegations contained in paragraph “61” of the Complaint.

62.   Defendants deny the allegations contained in paragraph “62” of the Complaint.

                       Plaintiff Juan Carlos Alvarado

63.   Defendants deny the allegations contained in paragraph “63” of the Complaint.

64.   Defendants deny the allegations contained in paragraph “64” of the Complaint.

65.   Defendants deny the allegations contained in paragraph “65” of the Complaint.

66.   Defendants deny the allegations contained in paragraph “66” of the Complaint.

67.   Defendants deny the allegations contained in paragraph “67” of the Complaint.

68.   Defendants deny the allegations contained in paragraph “68” of the Complaint.

69.   Defendants deny the allegations contained in paragraph “69” of the Complaint.

70.   Defendants deny the allegations contained in paragraph “70” of the Complaint.

71.   Defendants deny the allegations contained in paragraph “71” of the Complaint.

72.   Defendants deny the allegations contained in paragraph “72” of the Complaint.

73.   Defendants deny the allegations contained in paragraph “73” of the Complaint.

74.   Defendants deny the allegations contained in paragraph “74” of the Complaint.
       75.    Defendants deny the allegations contained in paragraph “75” of the Complaint.

       76.    Defendants deny the allegations contained in paragraph “76” of the Complaint.

       77.    Defendants deny the allegations contained in paragraph “77” of the Complaint.

       78.    Defendants deny the allegations contained in paragraph “78” of the Complaint.

       79.    Defendants deny the allegations contained in paragraph “79” of the Complaint.

                          Defendants’ General Employment Practices

       80.    Defendants deny the allegations contained in paragraph “80” of the Complaint.

       81.    Defendants deny the allegations contained in paragraph “81” of the Complaint.

       82.    Defendants deny the allegations contained in paragraph “82” of the Complaint.

       83.    Defendants deny the allegations contained in paragraph “83” of the Complaint.

       84.    Defendants deny the allegations contained in paragraph “84” of the Complaint.

       85.    Defendants deny the allegations contained in paragraph “85” of the Complaint.

       86.    Defendants deny the allegations contained in paragraph “86” of the Complaint.

       87.    Defendants deny the allegations contained in paragraph “87” of the Complaint.

       88.    Defendants deny the allegations contained in paragraph “88” of the Complaint.

       89.    Defendants deny the allegations contained in paragraph “89” of the Complaint.

       90.    Defendants deny the allegations contained in paragraph “90” of the Complaint.

       91.    Defendants deny the allegations contained in paragraph “91” of the Complaint.

                          FLSA COLLECTIVE ACTION CLAIMS

       92.    No response is required to the statement set forth in paragraph “92”.

       93.    The allegations contained in paragraph “93” of the Complaint set forth legal

conclusions for which no response is required.
       94.     Defendants deny knowledge or information sufficient to form a belief as to the

truth of the allegations set forth in paragraph “94” of the Complaint.

                                  FIRST CAUSE OF ACTION

         VIOLATION OF THE MINIMUM WAGE PROVISIONS OF THE FLSA

       95.     No response is required to the statement set forth in paragraph “95”.

       96.     The allegations contained in paragraph “96” of the Complaint set forth legal

conclusions for which no response is required.

       97.     Defendants deny the allegations contained in paragraph “97” of the Complaint.

       98.     Defendants deny the allegations contained in paragraph “98” of the Complaint.

       99.     Defendants deny the allegations contained in paragraph “99” of the Complaint.

       100.    The allegations contained in paragraph “100” of the Complaint set forth legal

conclusions for which no response is required.

       101.    Defendants deny the allegations contained in paragraph “101” of the Complaint.

                                  FIRST CAUSE OF ACTION

              VIOLATION OF THE OVERTIME PROVISIONS OF THE FLSA

       102.    No response is required to the statement set forth in paragraph “102”.

       103.    Defendants deny the allegations contained in paragraph “103” of the Complaint.

       104.    The allegations contained in paragraph “104” of the Complaint set forth legal

conclusions for which no response is required.

       105.    Defendants deny the allegations contained in paragraph “105” of the Complaint.

                                 THIRD CAUSE OF ACTION

               VIOLATION OF THE NEW YORK MINIMUM WAGE ACT

       106.    No response is required to the statement set forth in paragraph “106”.
107.   Defendants deny the allegations contained in paragraph “107” of the Complaint.

108.   Defendants deny the allegations contained in paragraph “108” of the Complaint.

109.   Defendants deny the allegations contained in paragraph “109” of the Complaint.

110.   Defendants deny the allegations contained in paragraph “110” of the Complaint.

                       FOURTH CAUSE OF ACTION

             VIOLATION OF THE OVERTIME PROVISIONS

                    OF THE NEW YORK LABOR LAW

111.   No response is required to the statement set forth in paragraph “111”.

112.   Defendants deny the allegations contained in paragraph “112” of the Complaint.

113.   Defendants deny the allegations contained in paragraph “113” of the Complaint.

114.   Defendants deny the allegations contained in paragraph “114” of the Complaint.

                         FIFTH CAUSE OF ACTION

       VIOLATION OF THE SPREAD OF HOURS WAGE ORDER

           OF THE NEW YORK COMMISSIONER OF LABOR

115.   No response is required to the statement set forth in paragraph “115”.

116.   Defendants deny the allegations contained in paragraph “116” of the Complaint.

117.   Defendants deny the allegations contained in paragraph “117” of the Complaint.

118.   Defendants deny the allegations contained in paragraph “118” of the Complaint.

                         SIXTH CAUSE OF ACTION

        VIOLATION OF THE NOTICE AND RECORDKEEPING

          REQUIREMENTS OF THE NEW YORK LABOR LAW

119.   No response is required to the statement set forth in paragraph “119”.

120.   Defendants deny the allegations contained in paragraph “120” of the Complaint.
       121.    Defendants deny the allegations contained in paragraph “121” of the Complaint.

                                SEVENTH CAUSE OF ACTION

                VIOLATION OF THE WAGE STATEMENT PROVISIONS

                             OF THE NEW YORK LABOR LAW

       122.    No response is required to the statement set forth in paragraph “122”.

       123.    Defendants deny the allegations contained in paragraph “123” of the Complaint.

       124.    Defendants deny the allegations contained in paragraph “124” of the Complaint.

                                 EIGHTH CAUSE OF ACTION

                            RECOVERY OF EQUIPMENT COSTS

       125.    No response is required to the statement set forth in paragraph “125”.

       126.    Defendants deny the allegations contained in paragraph “126” of the Complaint.

       127.    Defendants deny the allegations contained in paragraph “127” of the Complaint.



                                        PRAYER FOR RELIEF

       128.    Defendants deny that Plaintiff is entitled to any relief sought in the

“WHEREFORE” clause.

                     AS AND FOR A FIRST AFFIRMATIVE DEFENSE

       129.     Plaintiffs fail to state a claim, in whole or in part, upon which relief may be granted,

either on his own behalf or on behalf of those persons who he purports to represent, or to whom

he purportedly is similarly situated.

                   AS AND FOR A SECOND AFFIRMATIVE DEFENSE

       130.    Plaintiffs’ claims are barred in whole or in party by the applicable statutes(s) of

limitation under 29. U.S.C. Section 255.
                   AS AND FOR A THIRD AFFIRMATIVE DEFENSE

       131.   Plaintiffs were paid in accordance with all applicable law.

                  AS AND FOR A FOURTH AFFIRMATIVE DEFENSE

       132.   Defendants did not engage in willful or unlawful conduct.

                    AS AND FOR A FIFTH AFFIRMATIVE DEFENSE

       133.   As to any liquidated damage or other claim of the Plaintiffs, Defendants assert they

acted in subjective good faith and had objectively reasonable grounds for the belief that the

Defendants’ policies and employee payments or omissions, including but not limited to the

payment of wages complied with the law and were not a violation of the Fair Labor Standards Act.

                    AS AND FOR A SIXTH AFFIRMATIVE DEFENSE

       134.   The Complaint is barred, in whole or in part, pursuant to, inter alia, the Portal-to-

Portal Act and the FLSA.

                  AS AND FOR A SEVENTH AFFIRMATIVE DEFENSE

       135.   Plaintiffs are exempt from the overtime requirements of the FLSA and NYLL under

the motor carrier exemption.

                  AS AND FOR AN EIGHTH AFFIRMATIVE DEFENSE

       136.   This action cannot be certified and supplemental or other jurisdiction should not be

exercised over Plaintiffs’ New York Labor Law claim.

                   AS AND FOR A NINTH AFFIRMATIVE DEFENSE

       137.   Assuming arguendo, Defendants violated any provision of the FLSA and/or New

York Labor Law, such violation was not pursuant to a uniform policy or plan.
                                 RESERVATION OF RIGHTS

          138.   Defendants reserve the right to raise additional affirmative defenses and to

supplement those asserted herein upon discovery of further information and investigation into the

Plaintiffs’ claims.

          139.   Defendants reserve the right to assert claims against Plaintiff arising out of

Plaintiff’s acts of theft.

          WHEREFORE, Defendants demands judgment in their favor:

       (a)     denying Plaintiffs are entitled to the relief for which he prays on behalf of
themselves or any other individual or to any other relief.

         (b)     dismissing the Complaint against Defendants on the merits with prejudice and in
its entirety;

        (c)     awarding Defendants their costs and disbursement, including reasonable attorneys’
fees incurred in the action; and

          (d)    granting Defendants such other and further relief as the Court may deem just and
proper.


Dated: January 18, 2019
       New York, New York


                                                     By:    /s/Joshua D. Levin-Epstein
                                                            Joshua D. Levin-Epstein, Esq.
                                                            1 Penn Plaza, Suite 2527
                                                            New York, New York 10119
                                                            Telephone: (212) 792-0046
                                                            Facsimile: (212) 563-7108
                                                            Email: joshua@levinepstein.com
                                                            Attorneys for Defendants
                                    CERTIFICATE OF SERVICE

        I hereby certify that on January 18, 2019, I electronically filed the foregoing Answer with

Affirmative Defenses with the Clerk of the District Court using the CM/ECF system, which sent

notification to all parties registered to receive notice via that service, including:

                                 Michael Faillace &Associates, P.C.
                                 Attn: Michael Faillace
                                 60 East 42nd Street, Suite 4510
                                 New York, New York 10165
                                 Attorneys for Plaintiff


                                                          /s/Joshua D. Levin-Epstein
                                                          Joshua D. Levin-Epstein, Esq.
